           Case 2:17-cv-00495-JD Document 208 Filed 10/08/18 Page 1 of 9




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EDDYSTONE RAIL COMPANY, LLC,              :
         Plaintiff/Counter-defendant,     :
                                          :
     v.                                   :
                                          :
JULIO RIOS, JEREMY GAMBOA,                :
BRIDGER LOGISTICS, LLC,                   :
FERRELLGAS PARTNERS, L.P.,                :
FERRELLGAS, L.P., BRIDGER RAIL            :
SHIPPING, LLC, BRIDGER REAL               :
PROPERTY, LLC, BRIDGER STORAGE, :
LLC, BRIDGER SWAN RANCH, LLC,             : No. 2:17-cv-00495-RK
BRIDGER TERMINALS, LLC, BRIDGER :
TRANSPORTATION, LLC, J.J. ADDISON :
PARTNERS, LLC, J.J. LIBERTY, LLC,         :
BRIDGER ADMINISTRATIVE SERVICES :
II, LLC, BRIDGER ENERGY, LLC,             :
BRIDGER LAKE, LLC, BRIDGER                :
LEASING, LLC, and BRIDGER MARINE, :
LLC,                                      :
             Defendants,                  :
                                          :
BRIDGER LOGISTICS, LLC,                   :
FERRELLGAS PARTNERS, L.P., and            :
FERRELLGAS, L.P.,                         :
             Defendants/Counterclaimants. :


               BL/FG DEFENDANTS’ SUR-REPLY IN OPPOSITION TO
                       PLAINTIFF’S MOTION TO COMPEL

I.     INTRODUCTION.

       The Reply filed by Plaintiff Eddystone Rail Company, LLC (“Eddystone”) on October 2,

2018 does not take issue with several important points made in the Response filed on September

21 by the BL/FG Defendants.1 As a result, the following items are undisputed:



       1
         “BL/FG Defendants” refers to Bridger Logistics, LLC, Ferrellgas Partners, L.P., and
Ferrellgas L.P.
         Case 2:17-cv-00495-JD Document 208 Filed 10/08/18 Page 2 of 9




   •   Eddystone has not provided a certification of counsel, as required by Federal Rule of

       Civil Procedure 37(a)(1) and Local Rule 26.1(f).

   •   Eddystone never made a Rule 34 request for the accounting inspection it now seeks to

       compel.

   •   Eddystone brought up the concept of an inspection as a question (“Is that something to

       which your side is amenable?”), not as a demand for discovery.

   •   The issue of an inspection arose only in connection with particular documents—not

       always the same ones—and not in the open-ended form that Eddystone now seeks.

   •   The limitations on the inspection proposed in the Reply—read-only access, supervision

       by Ferrellgas personnel—have not been suggested previously, are not discussed in the

       Motion to Compel or Eddystone’s proposed order, and have not been negotiated by the

       parties.

   •   Other questions raised by the BL/FG Defendants in their Response, including who will

       bear the expenses of an inspection and whether Eddystone will be able to download or

       print information, still have not been addressed.

   •   The BL/FG Defendants believed that the parties had reached an agreement on the scope

       of Requests for Production Nos. 20 and 21 on July 30, and Eddystone believes that the

       parties did not.

       Eddystone nevertheless argues that its informal suggestions that an accounting inspection

would be appropriate are good enough for Rule 34 purposes and that it would be “happy to work

out the details with Ferrellgas.” (Dkt. 189 at 8.) What is more, Eddystone faults the BL/FG

Defendants for not stating with precision how burdensome, disruptive, or expensive this to-be-




                                                2
              Case 2:17-cv-00495-JD Document 208 Filed 10/08/18 Page 3 of 9




negotiated process will be. This is, at best, a half-baked dispute that has no business before this

Court.

         With respect to Requests for Production Nos. 20 and 21, there may be some disagreement

between the parties. But Eddystone did not clearly identify that disagreement when it broke off

discussions in early August, nor in the Motion to Compel.           And the Reply is no better.

Eddystone plainly wants something more from the BL/FG Defendants, but Eddystone has not

explained what it is, or asserted that it is excluded from the vast collection of documents already

produced, or even provided any basis for the Court or anyone else to believe that such a thing

even exists.2

II.      THE COURT          SHOULD       DENY       EDDYSTONE’S         REQUEST        FOR     AN
         INSPECTION.

         A.      Eddystone’s Informal Suggestions About an Inspection Cannot Serve as the
                 Foundation for a Motion to Compel.

         Eddystone does not contend that it prepared and served an inspection request under Rule

34, which it plainly did not. But it argues that its informality should be excused, because “Rule

34 contains no requirement that a party draft its document requests in fully captioned pdf files

and attach them to an email rather than make them in the body of the email itself.” (Dkt. 189 at

6.) Setting aside for a moment the fact that the parties are arguing about inspection requests and

not document requests, Eddystone’s point is literally correct. But it is irrelevant, because the

requirement of at least minimal formality is found elsewhere. Rule 26(g)(1) requires that “every

discovery request, response, or objection must be signed by at least one attorney of record,” who

thereby makes a certification that parallels Rule 11. Fed. R. Civ. P. 26(g)(1). And the recipient


         2
          The parties have re-engaged in discussions surrounding these issues following
Eddystone’s filing of the Reply. The undersigned will update the Court if they are able to
resolve or more clearly identify the nature of the disputes.


                                                3
          Case 2:17-cv-00495-JD Document 208 Filed 10/08/18 Page 4 of 9




has “no duty to act on an unsigned disclosure, request, response, or objection until it is signed.”

Fed. R. Civ. P. 26(g)(2). See Petrucelli v. Bohringer & Ratzinger, 46 F.3d 1298, 1311 (3d Cir.

1995) (affirming denial of motion to compel that was grounded on party’s letter purporting to

adopt discovery requests served by another party, because “the prerequisite for compelling

discovery was never fulfilled”).

       Some courts have nevertheless permitted parties to move to compel on the basis of an

informal request. See, e.g., Wells Fargo Bank, N.A. v. Konover, No. 3:05-cv-1924, 2010 WL

11561491, at *4 (D. Conn. June 22, 2010) (noting that the “federal courts are divided concerning

whether an order to compel may be issued to enforce an informal document request” and citing

19 cases reaching various conclusions). Informal requests are particularly uncontroversial when

the recipient agrees to produce the requested document, as in Swope v. National Presto

Industries, Inc., No. 89-2731, 1990 WL 149203, at *2 (E.D. Pa. Oct. 3, 1990), or agrees to treat

the informal request as an amendment to an earlier formal request, as in Trask v. Olin Corp., 298

F.R.D. 244, 260 (W.D. Pa. 2014). But the minimum requirements of an enforceable informal

request are that the information requested “is described with reasonable particularity, and that

both parties were aware which documents [are] involved.” Dixon v. Cappellini, 88 F.R.D. 1, 2

(M.D. Pa. 1980); see also Swope, 1990 WL 149203, at *2 (applying same standard); cf. Wells

Fargo, 2010 WL 11561491, at *6 (denying motion to compel because “the scope of the request

was unclear; and it was not clear that the request was one to which the defendants were required

to make a formal response or objection”).

       Eddystone’s shifting suggestions and justifications for requesting an inspection disqualify

it from moving to compel. Eddystone first suggested an inspection last October because of what

it contended were delays in the production of general-ledger data of Bridger Transfer Services




                                                4
           Case 2:17-cv-00495-JD Document 208 Filed 10/08/18 Page 5 of 9




and Bridger Logistics. (Dkt. 93 at 8.) That information was produced long ago, and the issue

disappeared until June 2018, when the parties were discussing accounting sub-ledgers.

Eddystone did not demand an inspection to look for those documents; counsel instead asked, “Is

that something to which your side is amenable?” (Dkt. 183-5 at 15.)3 Counsel raised a similar

question in early July:   “As I asked in my previous email, would it be possible for our

accountants to perform an inspection so that they can better understand how these documents

relate?” (Id. at 13.) By late July, Eddystone was taking a different tack, offering to perform an

inspection in connection with its request for backup documents for 27,000 transactions. On July

20, counsel said: “If FGP does not want the burden of producing them, we are happy to perform

an inspection.” (Id. at 9.) Eddystone repeated that theme on July 30, stating that “[i]f they are

too burdensome to produce, we are happy to inspect.” (Id. at 4.)

       The inspection demanded in the Motion to Compel is not tethered to any of the contexts

in which Eddystone raised the issue previously. In fact, even though Eddystone discussed the

27,000 backup documents at length in the Motion to Compel, it now disclaims any attempt to

require their production at all. (Dkt. 189 at 5 n.1 & 11.) The Motion to Compel instead requests

the Court to “allow Eddystone to inspect Ferrellgas’s accounting records and order a full

production of Ferrellgas’s accounting records.” (Dkt. 183 at 4).4 And Eddystone’s proposed

order would require “a full inspection of Ferrellgas’s accounting system on site.” (Dkt. 183-8.)




       3
         Page references are to the page numbers at the bottom of each page of this document,
not the ECF page numbers.
       4
          Eddystone did not explain in the Motion to Compel which accounting records it
contended had not been fully produced, except for the backup documents for the 27,000
transactions that it now says are not implicated by the motion. Eddystone also has not taken
issue with Ferrellgas’s extensive explanation of the breadth of its accounting production in the
Response. Its Reply is limited to the inspection issue.


                                               5
            Case 2:17-cv-00495-JD Document 208 Filed 10/08/18 Page 6 of 9




This is nothing short of a fishing expedition, and it vastly exceeds what Eddystone suggested in

informal discussions might be the purpose or scope of an inspection.

       In short, Eddystone has not met and cannot meet the standard set out in the informal-

request cases: that “the material requested is described with reasonable particularity such that

both parties were aware of what document is involved.” Swope, 1990 WL 149203, at *2. The

Motion to Compel should be denied as procedurally improper and fundamentally unfair.

       B.      The BL/FG Defendants Cannot Reasonably Be Expected to Itemize the
               Burdens and Expenses Associated with an Inspection that Eddystone Has
               Not Fully Crystallized.

       Because Eddystone does not deny that an inspection of Ferrellgas’s accounting systems

will be intrusive, expensive, and burdensome, we will not repeat the portions of our Response

that address those issues. But Eddystone faults the BL/FG Defendants for failing to be more

specific about the burdens and expenses that will be involved. (Dkt. 189 at 10.)

       At the same time, however, Eddystone seeks to negotiate the terms and conditions of the

inspection and suggests that further negotiations would be appropriate. In response to the BL/FG

Defendants’ concerns about unfettered access, Eddystone proposes to work “under the

supervision of whatever personnel Ferrellgas deems appropriate.” (Id. at 8.) Concerns about

data integrity, Eddystone suggests, can be addressed by “read-only access to the accounting

system,” which its expert speculates Ferrellgas probably can implement. (Id. at 11.) Are there

other issues? Eddystone professes that it is “happy to work out the details with Ferrellgas, with

the Court’s assistance if necessary.” (Id.at 8.)

       In sum, the proposed inspection is a moving target. Even Eddystone does not know what

it will look like or how it will be accomplished. That is one reason why the Motion to Compel

should not be before the Court at all, but it also demonstrates the absurdity of Eddystone’s




                                                   6
          Case 2:17-cv-00495-JD Document 208 Filed 10/08/18 Page 7 of 9




argument that the BL/FG Defendants should be required to determine and quantify the likely

burden and expense.

III.    EDDYSTONE HAS NOT DEMONSTRATED ANY BASIS FOR REQUIRING
        PRODUCTION OF ALL DOCUMENTS ENCOMPASSED BY REQUEST NOS. 20
        AND 21 AND DISREGARDING THE PARTIES’ PRIOR AGREEMENTS.

        As discussed in the Response and the supporting Declaration of Timothy J. Davis (Dkt.

187-2), the BL/FG Defendants believe that they have provided a complete response and

production to Eddystone’s Request Nos. 20 and 21, as amended by Eddystone in October 2017

(Dkt. 187-1 at ECF pp. 16-17) and as further agreed in discussions among counsel. That

production has included not only “accounting records,” as Eddystone claims (Dkt. 189 at 13),

and documents located by manual searches, but also “any responsive documents identified by

searching electronically stored information (‘ESI’) from certain agreed custodians and sources

using certain agreed search terms . . . unless it is clearly irrelevant (meaning no party could

contend in good faith that the document is relevant) or subject to an applicable privilege.” (Dkt.

183-3 at ECF pp. 34-36.)

        The BL/FG Defendants acknowledged in their Response that it is possible that, because

of a miscommunication or misunderstanding, there remains some dispute about the scope of

Request Nos. 20 and 21. (Dkt. 187 at 16.) But the BL/FG Defendants also pointed out that they

“genuinely do not know what it is.” (Id.) Nothing in the Reply helps matters. Eddystone pleads

that “[o]f course” it didn’t make the concessions that the BL/FG Defendants understood it to

make; such a thing would be “simply implausible.” (Dkt. 189 at 13.) But neither of these bold

assertions is backed by a declaration explaining what Eddystone believes that it actually did or

said.

        A party moving to compel discovery has the obligation to “direct the Court to the

particular discovery request at issue and inform the court of how the response received to that


                                                7
            Case 2:17-cv-00495-JD Document 208 Filed 10/08/18 Page 8 of 9




request—if any—is deficient.” Parks, LLC v. Tyson Foods, Inc., No. 5:15-cv-00946, 2015 WL

5042918, at *7 (E.D. Pa. Aug. 26, 2015). Because Eddystone has failed to cross this simple

threshold, the Motion to Compel should be denied.

          But even if the Court is able to figure out what Eddystone has not articulated, the relief

requested by Eddystone is a non sequitur: it wants “full production of documents responsive to

the Amended Requests 20 and 21.” (Dkt. 189 at 15.) That would be appropriate only if

Eddystone had made no concessions at all since serving the amended requests a year ago. If that

were the case, it would have been simple for Eddystone to say so in the Motion to Compel and

the Reply. (It also would raise questions about the sincerity of Eddystone’s meet-and-confer

negotiations.) Eddystone has not made that argument, nor could it. If the Court orders the

BL/FG Defendants to produce additional documents in response to Request Nos. 20 and 21, the

order should, at the very least, exclude documents that Eddystone has already agreed need not be

produced.

IV.       CONCLUSION.

          For these reasons, as well as those in the Response, the Motion to Compel should be

denied.



Dated: October 8, 2018                         Respectfully submitted,

                                                /s/ Richard L. Scheff
                                               Richard L. Scheff (I.D. No. 35213)
                                               Michael C. Witsch (I.D. No. 313884)
                                               ARMSTRONG TEASDALE LLP
                                               1500 Market Street
                                               12th Floor, East Tower
                                               Philadelphia, Pennsylvania 19102
                                               Telephone: (800) 243-5070
                                               Facsimile: (215) 569-8228
                                               rlscheff@armstrongteasdale.com
                                               mwitsch@armstrongteasdale.com


                                                  8
          Case 2:17-cv-00495-JD Document 208 Filed 10/08/18 Page 9 of 9




                                              Lawrence G. Scarborough (Admitted Pro Hac Vice)
                                              BRYAN CAVE LEIGHTON PAISNER LLP
                                              1290 Avenue of the Americas
                                              New York, New York 10104
                                              Telephone: (212) 541-2000
                                              Facsimile: (212) 541-4630
                                              lgscarborough@bclplaw.com
                                              Jacob A. Kramer (Admitted Pro Hac Vice)
                                              BRYAN CAVE LEIGHTON PAISNER LLP
                                              1155 F Street, NW
                                              Washington, D.C. 20004
                                              Telephone: (202) 508-6000
                                              Facsimile: (202) 508-6200
                                              jake.kramer@bclplaw.com
                                              Brian C. Walsh (Admitted Pro Hac Vice)
                                              Alicia Ragsdale Olszeski (Admitted Pro Hac Vice)
                                              BRYAN CAVE LEIGHTON PAISNER LLP
                                              211 North Broadway, Suite 3600
                                              St. Louis, Missouri 63102
                                              Telephone: (314) 259-2000
                                              Facsimile: (314) 259-2020
                                              brian.walsh@bclplaw.com
                                              ali.olszeski@bclplaw.com
                                              Sarah L. Hartley (Admitted Pro Hac Vice)
                                              BRYAN CAVE LEIGHTON PAISNER LLP
                                              1700 Lincoln Street, Suite 4100
                                              Denver, Colorado 80203
                                              Telephone: (303) 861-7000
                                              Facsimile: (303) 866-0200
                                              sarah.hartley@bclplaw.com


                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 8, 2018, the foregoing was filed with the Court’s

electronic filing system, which sent electronic notice to all counsel of record.


                                              /s/ Michael C. Witsch
                                              Michael C. Witsch




                                                  9
